In The
                Court of Appeals
  Sixth Appellate District of Texas at Texarkana


                     No. 06-20-00101-CV



IN THE MATTER OF THE MARRIAGE OF SHEILA DIANE FISHER
             AND DARRELL WAYNE FISHER



           On Appeal from the 429th District Court
                    Collin County, Texas
              Trial Court No. 429-00005-2019




         Before Morriss, C.J., Burgess and Stevens, JJ.
          Memorandum Opinion by Justice Burgess
                              MEMORANDUM OPINION

       The appellant has filed a motion with this Court seeking to voluntarily dismiss this

appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is

granted. See TEX. R. APP. P. 42.1(a)(1). Accordingly, we dismiss this appeal.




                                                Ralph K. Burgess
                                                Justice



Date Submitted:       April 5, 2021
Date Decided:         April 6, 2021




                                               2